Per Curiam,
There is no merit in this case. It is true the tract of land in question did not contain the number of acres the vendor *345supposed it to contain. But he sold it for a lump sum and not by the acre. He practiced no deceit, and made no misrepresentation as to the number of acres. On the contrary, his letter of Dec. 29, 1882, to the plaintiff, expressly states that he does not know the quantity of land, and he furnishes him with a description thereof by metes and bounds as contained in his deed. The said deed described the tract as containing 213 acres, more or less. He then states : “ I named the price, viz.: $4,000, that the tract must bring me, regardless of the number of acres it contains, and if you desire it at that price you can have it, but would just as soon hold it.”
Nor does it appear that the plaintiffs were injured by the admitted shortage. They bought it for the timber and bark and not for the land itself. Before purchasing, they had an estimate made of the timber and bark, and the case shows that they obtained from the tract the full amount of the estimate.
The decree is affirmed, and the appeal dismissed at the costs of the appellants.